Citation Nr: 0306888	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  96-30 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for chloroacne, 
evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for residuals of a 
missile injury of the left groin and left buttock with 
fracture of the left ischium, evaluated as 40 percent 
disabling from December 1, 1971, and as 50 percent disabling 
since February 16, 1999.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The veteran had active military service from July 1968 to 
July 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
from a March 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  

During the appeal an October 1999 rating decision increased 
the 40 percent evaluation then assigned for the service-
connected residuals of a missile injury of the left groin 
and left buttock with fracture of the left ischium, which 
had been effective since December 1, 1971, to 50 percent 
disabling as of February 16, 1999.  No notice of 
disagreement (NOD) was filed concerning the effective date 
for that 50 percent evaluation.  However, in a Supplemental 
Statement of the Case (SSOC) later in December 1999 the RO 
characterized the increased rating issue as inclusive of a 
claim for an effective date earlier than February 16, 1999, 
for the 50 percent evaluation.  The veteran and his 
representative were notified in the SSOC that to perfect an 
appeal as to any new issue (and the question of the proper 
effective date is a new issue), a Substantive Appeal had to 
be filed within 60 days.  No such Substantive Appeal was 
ever filed.  So that issue is not before the Board.  
38 C.F.R. § 20.200 (2002).




FINDING OF FACT

In January 2003 statements, signed by the veteran and his 
representative, the claims on appeal for an increased rating 
for chloroacne-evaluated as 10 percent disabling, and for an 
increased rating for residuals of a missile injury of the 
left groin and left buttock with fracture of the left 
ischium-evaluated as 40 percent disabling from December 1, 
1971, and as 50 percent disabling since February 16, 1999, 
were withdrawn.


CONCLUSION OF LAW

The veteran has withdrawn his Substantive Appeal on both 
claims that are currently before the Board.  38 U.S.C.A. 
§ 7105(b)(2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Substantive Appeal, VA Form 9 Appeal to the Board, was 
filed in June 1996 and was signed by the appellant.  

In statements in January 2003, signed by the veteran and his 
representative, it was indicated the veteran wished to 
withdraw his appeal pending before the Board regarding the 
issues of his entitlement to an increased rating for his 
chloroacne, evaluated as 10 percent disabling, and for an 
increased rating for the residuals of a missile injury of his 
left groin and left buttock with fracture of the left 
ischium, evaluated as 40 percent disabling from December 1, 
1971, and as 50 percent disabling since February 16, 1999.  



Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2002).  Withdrawal may be made by the appellant or by his 
or her authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed 
by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c) (2002).  
Here, the veteran provided express written consent for the 
withdrawal of the issues developed for appellate 
consideration.

Since the veteran has withdrawn his appeal, there remains no 
allegation of error of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

The appeal is dismissed.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

